Citation Nr: 0502825	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  97-26 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for right 
ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
service connection for right ear hearing loss and assigned a 
noncompensable evaluation, after determining that clear and 
unmistakable error was made in a February 1993 rating 
decision that denied service connection for same disability.  

In October 1999, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  The transcript of 
the hearing is associated with the claims folder and has been 
reviewed.

In April 2000, the Board remanded the case for further 
development.  The case has now been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's right ear hearing loss is manifested by 
hearing acuity at Level I.

3.  The veteran's right ear hearing loss is not shown to 
result in marked interference with employment or frequent 
periods of hospitalization.







CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in February 2003, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his increased rating claim, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The March 1997 rating decision, the May 1997 statement of the 
case (SOC), the December 2002 supplemental statement of the 
case (SSOC), and the October 2004 SSOC, collectively notified 
the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for increase.  The October 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran was afforded a personal hearing in October 1999.  
Service medical records, personnel records, and treatment 
records from the VA medical facility are associated with the 
claims folder.  The veteran underwent examinations for VA 
purposes in September 1993, May 2000, and August 2004.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Increased evaluation claim for right ear hearing loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected hearing loss of the right ear 
under Diagnostic Code 6100.  The assignment of a disability 
rating for hearing impairment is derived by a purely 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2004).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2004).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2004).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2004).  Where the impaired hearing is only 
service-connected for one ear, the non-service-connected ear 
is assigned a numeric designation Level of "I".  See 38 
C.F.R. § 4.85(f) (2004).

The audiometric results from the veteran's September 1992 
separation examination established service connection for 
right ear hearing loss.  Subsequent to the veteran's 
discharge from service, he underwent VA audiometric testing 
in September1993.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
27.5
35
25
25
25
LEFT
30
35
30
30
25

Speech discrimination testing scores were not provided.  

In May 2000, the veteran presented himself for another VA 
audiological examination.  He reported difficulty in 
understanding speech, especially in noisy environments.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
23
25
15
20
30
LEFT
21
20
20
20
25

Speech discrimination testing revealed speech recognition 
ability of 94 percent in the right ear and 80 percent in the 
left ear.

The veteran presented for another audiological examination in 
August 2004.  He noted that he had difficulty in hearing and 
understanding the television.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
16
15
15
15
20
LEFT
16
15
15
15
20

Speech discrimination testing revealed speech recognition 
ability of 94 percent in the right ear and 88 percent in the 
left ear.

Considering the audiometric results from both the May 2000 
and the August 2004 VA examinations, the veteran has level I 
hearing acuity in the right ear.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VI (2004).  The veteran is only 
service-connected for right ear hearing loss.  As noted 
above, the non-service-connected ear will be assigned a roman 
numeral designation of I.  See 38 C.F.R. § 4.85(f) (2004).  
The application of the Ratings Schedule establishes that a 
noncompensable evaluation for right ear hearing loss is 
warranted under Diagnostic Code 6100, Tables VI, VII (2004).  
The veteran does not have an exceptional pattern of hearing 
loss, deafness in the left ear or complete hearing loss in 
the right ear, so consideration of any hearing loss in the 
left ear in assigning an evaluation is not appropriate.  See 
38 U.S.C.A. § 1160 (West 2002 & Supp. 2003); 38 C.F.R. 
§ 3.383, 4.86 (2004).  Therefore, the Board finds that a 
compensable evaluation for right ear hearing loss is not 
warranted.  

The Board notes that the veteran has reported difficulty in 
understanding conversations.  He contends that his hearing 
loss is more severe than VA acknowledges, and that he is 
deserving of a compensable evaluation for his service-
connected right ear hearing loss.  While the veteran's 
statements may be considered credible with regard to his 
subjective complaints pertaining to his hearing problem, the 
Board notes that medical diagnoses involve questions that are 
beyond the range of common knowledge and experience.  Rather, 
they require the special knowledge and experience of a 
trained medical professional.  Because the record does not 
show that the veteran is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the degree of disability associated with his service-
connected right ear hearing loss, his statements are not 
considered competent evidence for the purpose of establishing 
entitlement to a higher disability evaluation for that 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Finally, in exceptional cases where evaluations provided by 
the Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, there is no persuasive evidence of 
any unusual or exceptional circumstances such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's right ear hearing 
loss, that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


